 In the Matter of AMERICAN RADIATOR & STANDARD SANITARY COR-PORATION, PITTSBURGH WORKSandPETER DEMKO, ANDREW LUCAS,STANLEY KUSLOWSKI, LONNIE CUNNINGHAM, S. HOWE, GEORGE No-VACOVITCH, RICHARD ZIESE, & HARRY A. SHERMAN, ESQ., KNOWN ASEMPLOYEES COMMITTEE OF EIGHTCase No. R-5547SUPPLEMENTAL DECISION-AND,ORDERJanuary 12, 1944On July 6, 1943, the National Labor Relations Board, herein called'the Board, issued a Decision and Direction of Election in this pro-ceeding.1Pursuant to the Direction of Election, an election by secretballot was conducted on August 3, 1943, under the direction and super-vision of the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania,). , On August 4, 1943, the Regional Director, actingpursuant to Article III, Section 10, of N ational Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.As to the balloting and its results, the Regional Director reportedas follows:Approximate number of eligible voters_______________________ 971Total ballots cast___________________________________________ 823Total ballots challenged_____________________________________8Total void ballots___________________________________________7Total valid votes counted___________________________________ 808Votes cast for Committee___________________________________ 441Votes cast for United_______________________________________ 352Votes cast for neither --------------------------------------- 15On August 11; 1943, United Electrical, Radio and Machine Workersof America, affiliated with the C. I. 0., herein called the United, fileditsObjections to Conduct of the Ballot and Election Report.Em-ployees Committee of Eight, herein called the Committee, filed ananswer to the United's objections on August 31, 1943.151 N. L.R. B. 96.54 N. L. R. B., No. 78.532 AMERICAN RADIATOR & STANDARD SANITARY CORPORATION 533On November 4, 19435 the Board, having duly considered the matter,issued an Order directing that a hearing be held on the objections setforth in Paragraph III of the United's Objections to Conduct of theBallot and Election Report.Pursuant thereto, a hearing upon duenotice was held on November 24, 1943, at Pittsburgh, Pennsylvania,before Howard Myers, Trial Examiner.The Company, the United,and the Committee appeared, participated, and were afforded full op=portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The United filed a motion providing for the cor-rection of certain errors in the transcript.The motion is hereby sus-tained and the transcript is ordered corrected accordingly.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTThe United,in paragraph III of its objections,alleged that repre-sentatives of the Company,and particularly George Novacovitchand Richard Ziese, foremen in the largest department of the plant,influenced and coerced employees to vote against the United,that thesaid Novacovitch and Ziese acted as membersof theCommittee, par-ticipated in all meetings,discussions,and actions-of the Committee,and actively campaigned in the election on company time andproperty.In support of the allegations contained in Paragraph III of theobjections,the United called several witnesses who testified that cer-tain coercive statements were made to employees just prior to theelection by Novacovitch, Ziese, Charles Dorsch, and John T. O'Leary,all of whom were then supervisors.The testimony of the severalwitnesses,which we credit,also clearly shows that these supervisoryemployees were actively engaged in supporting the Committee.Therecord further reveals that Novacovitch and Ziese,2in particular, asmembers of the Committee,continued to be active in its behalf bothbefore and after the election; they conferred with the Board's agentregarding the objections filed by the United, and,over the protest ofthe United,voted challenged ballots at the election although they wereaware that they were ineligible to vote by reason of their supervisorystatus.Although the Company alleged that all supervisory em-ployees were instructed to remain neutral, the Company's plant man-2Ziese and Novacovitch submitted their resignations from the Committee on June 1 and 19,1943, respectively,but the resignations were not acted upon until some time subsequentto the election. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDager admitted at the hearing that he was aware of the fact that Nova-covitch and Ziese were members of the Committee and that he neitherrequested nor instructed them to withdraw from the Committee.Mere instructions to remain neutral are not sufficient; more effectivemeans should have been taken in this instance by 'the Company tosafeguard its employees' right to organize without coercion orin' timidation.3On the basis of the whole record, we find that the election did notfairly reflect the untrammeled wishes of the Company's employees anddid not constitute a fair test of the employees' desires as to representa-tion.For these reasons we sustain the allegations set forth in Para-graph III, of the Objections to the Conduct of the Ballot and ElectionReport filed by the United and shall set aside the election held onAugust 3, 1943.When the Regional Director advises that the timeis appropriate, we shall direct that a new election be held among theCompany's employees.ORDERThe National Labor Relations Board hereby vacates and sets asidethe election held in this proceeding on August 3, 1943, and the resultsthereof.CHAIRMAN Mzrias took no part in the consideration of the aboveSupplemental Decision and Order.8 SeeMatter of Curtin-Wright Corporation,39 N. L.R. B. 992